DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 10 and 14.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
	
Claims 1-2, 6-7, 10, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bains PG PUB 20160342539 (hereinafter Bains).

Regarding independent claim 1, Bains teaches a method (figure 6) comprising: programming a value (“setting” in [0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…”) in a mode register (126 in figure 1) of a memory to select a bank architecture from a plurality of bank architectures ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode …”), wherein each bank architecture (a bank mode or in a bank group mode in [0030]) of the plurality of bank architectures comprises a plurality of memory banks of the memory arranged according to the bank architecture selected by the value programmed in the mode register; and 
mapping addresses to a memory array comprising the plurality of memory banks based, at least in part, on the bank architecture selected (616 or 620 in figure 6 of Bains, abstract, “…In bank mode, banks are operated as logical banks, where separate physical banks from different interface paths operate in parallel. When a logic bank is accessed, all physical banks belonging to the logical bank are accessed in parallel across the interface paths. In bank group mode, banks are operated independently, but accessed in bank groups…”).  

Regarding claim 2, Bains teaches the method of claim 1, further comprising: receiving an access command and an address (606 in figure 6 of Bains, [0029] of Bains, “…logic to decode and route received commands and addresses to memory arrays 122 for execution…”, [0031] of Bains, “…decodes commands sent by memory controller 112 and generates internal operations to satisfy the commands…”); decoding the address based, at least in part, on the mapping (606 in figure 6 of Bains, [0029] of Bains, “…logic to decode and route received commands and addresses to memory arrays 122 for execution…”, [0031] of Bains, “…decodes commands sent by memory controller 112 and generates internal operations to satisfy the commands…”); and accessing a portion of the memory array at a location corresponding to the decoded address ([0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”)  

Regarding claim 6, Bains teaches the method of claim 1, wherein at least two bank architectures of the plurality of bank architectures comprise a same page size and at least one of the plurality of bank architectures comprises a different page size from the at least two bank architectures (in bank group mode (figure 3), individual bank B0 or B1 will be accessed and provide same page size, whereas in bank mode (figure 4), B0 and Bo’ will be accessed in parallel and provide double page size).  

Regarding claim 7, Bains teaches the method of claim 1, wherein at least two bank architectures of the plurality of bank architectures provide a first burst length and a second burst length and at least one other of the plurality of bank architectures provides one of the first burst length or the second burst length ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…mode logic 126 can also represent logic that indicates a burst length and transfer timing…”, therefore, Bains teaches at least three bank architectures, such as bank mode with BL of 32 for LPDDR5 indicated in 520 in figure 5, bank group mode with burst length of 16 for LPDDR5 indicated in 530 in figure 5, or bank mode with BL of 16 for LPDDR5 indicated in 530 or 540 in figure 5).  

Regarding independent claim 10, Bains teaches an apparatus (title) comprising: 
a mode register (126 in figure 1) configured to store a value to select a bank architecture from a plurality of bank architectures ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…”); 
a memory array (122 in figure 1); and 
address decoding logic (circuit in 120 in figure 1 responsible for decoding address, e.g., “logic” indicated in [0029], “…logic to decode and route received commands and addresses to memory arrays 122 for execution…”) configured to map addresses to the memory array based, at least in part, on the bank architecture selected ([0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”)  

Regarding claim 12, Bains teaches the apparatus of claim 10, wherein the memory array comprises a plurality of banks (figures 3 and 4), wherein the address decoding logic is configured to map a number address bits for a bank address, wherein the number of address bits is based on the bank architecture selected ([0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”)  .  

Regarding claim 13, Bains teaches the apparatus of claim 10, wherein burst lengths available are based, at least in part, on the bank architecture selected, and wherein at least two of the plurality of bank architectures provide same burst lengths ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…mode logic 126 can also represent logic that indicates a burst length and transfer timing…”, therefore, Bains teaches at least three bank architectures, such as bank mode with BL of 32 for LPDDR5 indicated in 520 in figure 5, bank group mode with burst length of 16 for LPDDR5 indicated in 530 in figure 5, or bank mode with BL of 16 for LPDDR5 indicated in 530 or 540 in figure 5).  

Regarding independent claim 14, Bains teaches a method (figure 6) comprising: 
programming a value (“setting” in [0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…”) in a mode register (126 in figure 1) of a memory to select a bank architecture ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode …”) from a plurality of bank architectures, wherein each bank architecture (a bank mode or in a bank group mode in [0030]) of the plurality of bank architectures comprises a plurality of memory banks of the memory arranged according to the bank architecture selected by the value programmed in the mode register; and 
providing an access command and an address to the memory to access the plurality of memory banks (606 in figure 6 of Bains, [0029] of Bains, “…logic to decode and route received commands and addresses to memory arrays 122 for execution…”, [0031] of Bains, “…decodes commands sent by memory controller 112 and generates internal operations to satisfy the commands…”) according to the bank architecture selected by the value, wherein the plurality of memory banks are accessed at a location corresponding to the address according to the selected bank architecture ([0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”)  

Regarding claim 15, Bains teaches the method of claim 14, further comprising receiving or providing data responsive to the access command and the address, wherein a page size of the data based, at least in part, on the selected bank architecture (in bank group mode (figure 3), individual bank B0 or B1 will be accessed and provide same page size, whereas in bank mode (figure 4), B0 and B0’ will be accessed in parallel and provide double page size).   

Regarding claim 16, Bains teaches the method of claim 15, wherein data having a same page size is received or provided for at least two of the plurality of bank architectures ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…mode logic 126 can also represent logic that indicates a burst length and transfer timing…”, therefore, Bains teaches these two bank architectures, such as bank mode with BL of 32 for LPDDR5 indicated in 520 in figure 5, or bank mode with BL of 16 for LPDDR5 indicated in 530 or 540 in figure 5, these two bank mode has same page size).   

Regarding claim 17, Bains teaches the method of claim 14, further comprising receiving or providing data with a burst length having a first value or a second value based, at least in part, on the selected bank architecture ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…mode logic 126 can also represent logic that indicates a burst length and transfer timing…”, therefore, Bains teaches at least three bank architectures, such as bank mode with BL of 32 for LPDDR5 indicated in 520 in figure 5, bank group mode with burst length of 16 for LPDDR5 indicated in 530 in figure 5, or bank mode with BL of 16 for LPDDR5 indicated in 530 or 540 in figure 5).  

Regarding claim 18, Bains teaches the method of claim 17, wherein at least two of the plurality of bank architectures have the burst length with the first value and the second value, and at least one other of the plurality of bank architectures have the burst length with the first value or the second value ([0030], “…based on settings in mode logic 126, memory device 120 operates in a bank mode or in a bank group mode…mode logic 126 can also represent logic that indicates a burst length and transfer timing…”, therefore, Bains teaches at least three bank architectures, such as bank mode with BL of 32 for LPDDR5 indicated in 520 in figure 5, bank group mode with burst length of 16 for LPDDR5 indicated in 530 in figure 5, or bank mode with BL of 16 for LPDDR5 indicated in 530 or 540 in figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bains PG PUB 20160342539 (hereinafter Bains).

Regarding claim 3, Bains teaches the method of claim 1, wherein mapping addresses comprises mapping at least two address bits for a bank group for at least one of the plurality of bank architectures ([0037] teaches “In one embodiment, a memory device includes 8 bank groups with 4 banks each”, [0018] teaches to access to specific bank by using bank group identifier, [0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”, therefore, for a memory device with 8 bank groups, one would need 3 bits to tell 8 banks group apart, e.g, 000, 011, 111).  

Regarding claim 4, Bains teaches the method of claim 1, wherein mapping addresses comprises The method of claim 1, wherein mapping addresses comprises mapping at least three address bits for a bank address for at least one of the plurality of bank architectures ([0037] teaches “In one embodiment, a memory device includes 8 bank groups with 4 banks each”, [0018] teaches to access to specific bank by using bank group identifier, [0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”, therefore, for a memory device with 8 bank groups, one would need 3 bits to tell 8 banks group apart, e.g, 000, 011, 111).   

Regarding claim 5, Bains teaches The method of claim 1, wherein mapping addresses comprises mapping at least four address bits for a bank address for at least one of the plurality of bank architectures ([0037] teaches “In one embodiment, a memory device includes 8 bank groups with 4 banks each”, [0018] teaches to access to specific bank by using bank group identifier, [0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”, [0037] further teaches “Other configurations are possible”.  Therefore, for a memory device with 16 bank groups, one would need 4 bits to tell 16 banks group apart, e.g, 0000, 0111, 1111, 0110).   
 
Regarding claim 11, Bains teaches the apparatus of claim 10, wherein the memory array comprises a plurality of banks (figure 2 teaches N bank groups with each bank group contains M memory banks, thus total memory banks are N X M), wherein the address decoding logic is configured to map least two address bits for a bank group for at least one of the plurality of bank architectures ([0037] teaches “In one embodiment, a memory device includes 8 bank groups with 4 banks each”, [0018] teaches to access to specific bank by using bank group identifier, [0018], “…a memory controller can address a specific bank with a bank group identifier (BG[N-1]:0) and a bank identifier or bank address identifier (BA[M-1:0])…”, therefore, for a memory device with 8 bank groups, one would need 3 bits to tell 8 banks group apart, e.g, 000, 011, 111).   
  
 Allowable Subject Matter
Claims 8-9, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Bains (US 20160342539 Al).
Bains discloses a memory device includes at least two independent interface paths, an interface path including multiple memory banks. The memory device can selectively operate in a bank mode or a bank group mode. In bank mode, banks are operated as logical banks, where separate physical banks from different interface paths operate in parallel. When a logic bank is accessed, all physical banks belonging to the logical bank are accessed in parallel across the interface paths. In bank group mode, banks are operated independently, but accessed in bank groups. A separate interface path is operated as an independent bank group, and a bank is individually accessed in its bank group. In bank group mode, back to back access to separate bank groups is possible without resulting in access delay. 
Regarding claim 8 (and the respective dependent claim 9), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: switching between a first one and a second one of the plurality of bank architectures during a frequency set point operation.  
Regarding claim 19 (and the respective dependent claim 20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: issuing a command to perform a frequency set point operation to switch a frequency set point of the memory, wherein switching the frequency set point changes the bank architecture.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomishima PG PUB 20160378366 teaches a memory device executes internal operations to provide a programmable burst length.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824